DETAILED ACTION
	This office action is in response to the request for continuation filed on July 12, 2022 in application 16/814,671.
	Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are presented for examination.   Claims 4, 7, 11, 14, 18 and 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Refer to the Double Patenting rejection for further details. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


***************
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9 of U.S. Patent No. 11,416,159. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.
***************
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of U.S. Patent No. 11,055,016. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.
***************
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,294,775. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.
***************
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 of copending Application No. 16/805,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application contain(s) every element of claim(s) of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
***************


Filed application 16814671
Patent 11,416,159
(16/398,206)
Patent 11,055,016 
(16/398,211)
Patent
11,294,775 (16/805,050)
Application 16/805,100
Claim 1
1, 6, 9
1-2, 4
1-5
1-3
Claim 2
1,9
1-2, 4
2
2
Claim 5
1
1-3
7
8
Claim 6
7
9
6
5





Claim 8
1,6,9
1-2,4
1-5
1-3
Claim 9
1,9
1-2,4
2
2
Claim 12
1
1-3
7
8
Claim 13
7
9
6
5





Claim 15 
1,6,9
1-2,4
1-5
1-3
Claim 16
1,9
1-2,4
2
2
Claim 19
1
1-3
7
8
Claim 20
7
9
6
5


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov